DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 4 and 6 – 7 have been amended. Claim 5 is as previously presented. Therefore, claims 1 – 7 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/21/2021 has been entered. Applicant’s amendment overcomes the previously set-forth claim interpretations under 112(f), the 112(a) rejection, and the 112(b) rejections regarding the limitations “an A-plane of a crystal orientation” in claims 1 and 6, “vertical direction specifying unit” in claim 1, and “frequency” in claim 4. However, while the limitations in claims 1 and 6 regarding a “vertical direction” have been amended, these limitation are unclear, as described in the ‘Claim Rejections - 35 USC § 112’ section below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2018/0154572) in view of Yamamoto et al. (US 2020/0365758) and Cordingly et al. (US 6,181,728 B1).
Regarding claim 1, Richter discloses a laser processing device performing processing of a workpiece by applying condensed laser light [Title, Figs. 1-2], the laser processing device comprising: 
a modulator configured to adjust a polarization plane of the laser light (“the beam forming device can for example be equipped with a rotating half-wave plate or similar birefringent elements to change the polarization of continuous laser beams. The polarization of the impinging laser beams can thus be changed as a function of the rotational speed of the receiving portion. In addition, the polarization device can also be changed at a certain angle to crystal directions of the solid body on the receiving portion. For example, this can also be effected be an element similar to a Pockels cell in the beam forming device, in addition or as an alternative to the half-wave plate” [0021]); and
a laser processing controller configured to control the laser processing device (“[t]he laser scan module preferably has a digitally controllable control device” [0012]).

Richter does not expressly disclose wherein the laser processing controller is configured to control the laser processing device to specify a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece,
wherein the modulator adjusts a polarization direction of the laser light so that scanning of laser light is performed along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece.
However, Richter discloses “the beam forming device is embodied to effect the polarization direction of the laser beams as a function of a rotational speed of the receiving portion and/or as a function of an orientation of the solid body, in particular of the orientation of its crystal directions relative to the polarization of the impinging laser beams” [claim 29].
Yamamoto is directed toward a laser processing method [Abstract]. Yamamoto discloses laser beam scanning, for example as shown in Fig. 17. Yamamoto states, “[t]he plan view in FIG. 17 illustrates one example of laser beam scanning directions. In FIG. 17, a direction approximately perpendicular to the wafer orientation flat OF (e.g. sapphire crystal a-plane) is taken as the primary direction, and the approximately horizontal direction is taken as the secondary direction. Laser scanning is performed in the secondary direction, and subsequently performed in the primary direction” [0056]). That is, Yamamoto 
Cordingly is directed toward a laser processing apparatus and method, comprising laser polarization control [Title]. Cordingly discloses, “[t]he controller, which is connected to the polarization modifying device, adjusts an input to the polarization modifying device in order to control modification of the polarization of the laser beam based on alignment of a structure to be processed by the laser beam” [Col. 1, lines 50-54]). Cordingly further discloses, “the polarization of the laser beam may be vertically aligned when the link is aligned vertically and may be horizontally aligned when the link is aligned horizontally” [Col. 1, line 65 – Col. 2, line 1]. A “link” is a connection on a workpiece that is intended to be cut in the invention of Cordingly [Abstract], [Col. 1, lines 4-7]. Cordingly discloses that by adjusting the polarization such that is it vertically aligned when the link is aligned vertically, and horizontally aligned when the link is aligned horizontally, this results in “increas[ing] the range of acceptable cutting energies” [Col. 2, lines 2-4]. Cordingly further states, “[t]his range of acceptable cutting energies is the energy window. Thus, by switching the polarization of the laser beam depending on the link orientation, the best results are obtained in terms of maximizing the width of the energy window” [Col. 2, lines 4-8].
Therefore, given Yamamoto’s disclosure that it is known to perform laser scanning in a particular direction with respect to the a-plane of the crystal orientation of a workpiece, Richter’s disclosure that it is known to adjust the polarization direction of a laser beam as a function of the orientation of the crystal directions of the workpiece, and Cordingly’s disclosure adjusting the polarization of a laser beam such that it is either horizontally or vertically aligned depending on the desired cutting direction results in maximizing the range of acceptable cutting energies, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser 

Regarding claim 5, Richter discloses wherein gallium nitride is processed as the workpiece (the solid body / workpiece can be “GaN” [0029]. Additionally, it is noted that a “claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP § 2115.

Regarding claim 6, Richter discloses a laser processing method performing processing of a workpiece by applying condensed laser light, the method comprising: 
adjusting a polarization plane of the laser light (“the beam forming device can for example be equipped with a rotating half-wave plate or similar birefringent elements to change the polarization of continuous laser beams. The polarization of the impinging laser beams can thus be changed as a function of the rotational speed of the receiving portion. In addition, the polarization device can also be changed at a certain angle to crystal directions of the solid body on the receiving portion. For example, this can also be effected be an element similar to a Pockels cell in the beam forming device, in addition or as an alternative to the half-wave plate” [0021]).
Richter does not expressly disclose specifying a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, 
wherein, the adjusting of the polarization plane further includes adjusting a polarization direction of the laser light so that scanning of laser light is performed along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece.

Yamamoto discloses laser beam scanning, for example as shown in Fig. 17. Yamamoto states, “[t]he plan view in FIG. 17 illustrates one example of laser beam scanning directions. In FIG. 17, a direction approximately perpendicular to the wafer orientation flat OF (e.g. sapphire crystal a-plane) is taken as the primary direction, and the approximately horizontal direction is taken as the secondary direction. Laser scanning is performed in the secondary direction, and subsequently performed in the primary direction” [0056]). That is, Yamamoto discloses scanning of laser light in a direction that is perpendicular to the crystal a-plane, as well as scanning in a direction that is parallel to the crystal a-plane. Since Yamamoto discloses scanning in a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane, this indicates that both a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane have been ‘specified’ (as required by the claim). That is, without ‘specification of’ / information regarding the orientation of the a-plane, the laser of Yamamoto would not be able to scan specifically in a perpendicular direction with respect to the a-plane or a parallel direction with respect to the a-plane.
Cordingly discloses, “[t]he controller, which is connected to the polarization modifying device, adjusts an input to the polarization modifying device in order to control modification of the polarization of the laser beam based on alignment of a structure to be processed by the laser beam” [Col. 1, lines 50-54]). Cordingly further discloses, “the polarization of the laser beam may be vertically aligned when the link is aligned vertically and may be horizontally aligned when the link is aligned horizontally” [Col. 1, line 65 – Col. 2, line 1]. A “link” is a connection on a workpiece that is intended to be cut in the invention of Cordingly [Abstract], [Col. 1, lines 4-7]. Cordingly discloses that by adjusting the polarization such that is it vertically aligned when the link is aligned vertically, and horizontally aligned when the link is aligned horizontally, this results in “increas[ing] the range of acceptable cutting energies” [Col. 2, lines 2-4]. Cordingly further states, “[t]his range of acceptable cutting energies is the energy window. Thus, by 
Therefore, given Yamamoto’s disclosure that it is known to perform laser scanning in a particular direction with respect to the a-plane of the crystal orientation of a workpiece, Richter’s disclosure that it is known to adjust the polarization direction of a laser beam as a function of the orientation of the crystal directions of the workpiece, and Cordingly’s disclosure adjusting the polarization of a laser beam such that it is either horizontally or vertically aligned depending on the desired cutting direction results in maximizing the range of acceptable cutting energies, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include specifying a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, wherein, the adjusting of the polarization plane further includes adjusting a polarization direction of the laser light so that scanning of laser light is performed along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece. As stated above, this results in maximizing the range of acceptable cutting energies, as recognized by Cordingly.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter / Yamamoto / Cordingly in further view of Mori et al. (US 2020/0411338).
Regarding claim 2, Richter does not expressly disclose wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation of the workpiece, and to specify the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the crystal orientation of the workpiece measured.
Mori is directed toward a laser processing device, system, and method [Title]. Mori discloses measuring the crystal orientation of a workpiece (“alignment unit 60 measures the center position of the substrate 10 and the crystal orientation of the substrate 10” [0050]). Mori also discloses, “[t]he positions of the substrate 10 in the X-axis direction, the Y-axis direction and the θ direction can be adjusted based on the result of the measurement” [0050].


Regarding claim 3, Richter does not expressly disclose wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation on a surface of the workpiece irradiated with the laser light.
Mori discloses measuring the crystal orientation on a surface of the workpiece irradiated with the laser light (alignment unit 60 measures, for example, “a direction of a notch 19” [0045]; Fig. 1 shows notch 19 located on a surface of the workpiece).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation on a surface of the workpiece irradiated with the laser light. This allows the workpiece to be aligned at a desired location and angle (X-, Y-, and θ -directions), relative to the laser, such that the workpiece is cut effectively.

Regarding claim 7, Richter does not expressly disclose measuring the crystal orientation of the workpiece, wherein the specifying of the vertical direction further includes specifying the vertical direction 
Mori discloses measuring the crystal orientation of a workpiece (“alignment unit 60 measures the center position of the substrate 10 and the crystal orientation of the substrate 10” [0050]). Mori also discloses, “[t]he positions of the substrate 10 in the X-axis direction, the Y-axis direction and the θ direction can be adjusted based on the result of the measurement” [0050].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring the crystal orientation of the workpiece, wherein the specifying of the vertical direction further includes specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the measured crystal orientation of the workpiece. Mori discloses that the measuring of the crystal orientation is performed by an “alignment unit,” indicating that this measurement serves the purpose of ensuring that the workpiece is adequately ‘aligned’ during the laser processing. It is noted that while Mori does not expressly disclose specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the measured crystal orientation of the workpiece, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this limitation for the same reasons as described in the rejection of claim 6 (specifically, to maximize the range of acceptable cutting energies as described above). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter / Yamamoto / Cordingly in further view of Donofrio et al. (US 2020/0316724).
Regarding claim 4, Richter discloses wherein the laser light has a pulse width of 1 fsec or more to 1 nsec or less (the laser of Richter is described as “a femtosecond laser or a picosecond laser” [0019]; a picosecond laser has a pulse width between that of a femtosecond laser and a nanosecond laser; therefore, a picosecond laser has a pulse width of 1 fsec or more to 1 nsec or less).
Richter does not expressly disclose wherein the laser light has a pulse repetition frequency of 2 MHz or less.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser light has a frequency of 2 MHz or less, in order to achieve a desired size of the modifications made by the laser light. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.
Richter does not expressly disclose wherein the laser light has a wavelength of 1100 nm or less, and a numerical aperture of a lens for condensing laser light is 0.4 or more to 0.95 or less.
Donofrio is related to a laser-assisted method for parting crystalline material [Title]. Donofrio discloses a laser with a wavelength of 1064 nm [0207], and a numerical aperture of 0.3 to 0.8 [0207]. Donofrio further discloses a pulse repetition frequency of 120 kHz to 150 kHz [0207].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser light has a wavelength of 1100 nm or less, a frequency of 2 MHz or less, and a numerical aperture of a lens for condensing laser light is 0.4 or more to 0.95 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Response to Arguments
Applicant’s arguments, see pages 11 – 13, filed 10/21/2021, with respect to the rejections of claims 1 – 3 and 5 – 7 under 35 U.S.C. 103 have been fully considered. The rejections have been withdrawn in view of Applicant’s amendments. A new ground(s) of rejection is made in view of Applicant’s amendments and newly-found prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761